CONSULTING AGREEMENT
 
AGREEMENT made as of the 17th day of July, 2013, by and between Plures
Technologies, Inc., a Delaware corporation (the “Company”) with an office at
5297 Parkside Drive, Canandaigua, NY 14424 and the person signing this agreement
as a consultant  (“Consultant”), with an office at the address set forth at the
foot hereof
 
 
RECITALS
 
The Company wishes to engage Consultant to provide consulting services for the
purposes set forth Attachment 1 and Consultant desires to provide the same, all
upon the terms and conditions set forth in this agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions set forth, and for the good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Consultant
agree as follows:
 
 
SECTION 1
 
CONSULTANT SERVICES:
 
1.1.           Agreement to Consult. Consultant, to the best of its abilities,
shall be responsible for providing the consulting services (“Consulting
Services”) for the Company set forth on Attachment 1.
 
1.2.           Place of Work.  Contractor shall render services its own offices
or such other location as Consultant shall determine.
 
1.3.           Time.  Consultant shall devote the time necessary to fulfill its
duties as set forth on Attachment 1. Consultant will track and communicate to
the Board of Directors the details of Consultant’s progress on at least a weekly
basis, orally, and if requested, in writing.
 
1.4.           Consulting Services.  During the term of this Agreement,
Consultant agrees to perform, and the Company agrees to retain Consultant for
the Consulting Services. All of the Consulting Services shall be deemed to be a
work for hire and the proprietary rights therein shall belong exclusively to the
Company
 
1.5.           Independent Contractors. The relationship created by this
Agreement is that of independent contractors. Nothing contained in this
Agreement shall be construed to constitute Consultant as an employee of the
Company, nor shall either party have any authority to bind the other in any
respect, it being intended that Consultant shall be an independent contractor,
responsible for its own actions. Consultant is not entitled to any of the
benefits provided by the Company to its employees, including but not limited to
worker’s compensation coverage, unemployment insurance, life insurance and
pension benefits.
 

 
 

--------------------------------------------------------------------------------

 

1.6.           Term. The term (the “Term”) of this Agreement, unless earlier
terminated as set forth herein, shall be the period until completion of the
Consulting Services, the date for which is set forth on Attachment 1.
 
 
SECTION 2
 
CONSULTING FEE; EXPENSES
 
2.1.           Consulting Fee. Consultant shall receive a consulting fee (the
“Consulting Fee”) for providing the Consulting Services as set forth on
Attachment 1.
 
2.2.           Payment of Consulting Fee. The Consulting Fee will be paid to
Consultant by the Company as set forth on Attachment 1.
 
2.3.           Consultant’s Taxes.  Consultant hereby acknowledges and agrees
that Consultant will be responsible for Consultant’s own federal, state and
local withholding and income taxes with respect to Consultant’s performance
under this Agreement.
 
2.4.           Expenses.  Consultant shall be entitled to be reimbursed for
Consultant’s reasonable and necessary expenses upon accounting therefor with
supporting documentation. It is anticipated that the same will be provided on a
twice per month basis.
 
 
SECTION 3
 
COMPANY PROPERTY
 
3.1.           Company and Company Property. All equipment, computers,
notebooks, documents, memoranda, reports, photographs, files, books,
correspondence, employee or other lists, calendars, card files, rolodexes, and
all other written, electronic, and graphic records affecting or relating to the
business of the Company (“Company Property”), regardless of the medium in which
such information is stored, shall be and remain the sole and exclusive property
of the Company.
 
3.2.           Return of Company and Company Property. In the event of
termination of the Term for any reason, Consultant shall promptly deliver to the
Company all of the Company Property then in Consultant’s possession.
 

 
2

--------------------------------------------------------------------------------

 

 
SECTION 4
 
TRADE SECRETS AND CONFIDENTIAL INFORMATION
 
4.1.           Confidential Information. “Confidential Information” includes,
but is not limited to: information, data and know-how which constitutes a trade
secret under applicable law, as well as other business information, including,
without limitation, sales or marketing programs or techniques, pricing
information, payment plans, existing or new products created for sale,
unpublished lists of current or prospective customers and mailing lists with
respect thereto, information relating to the solicitation of customers suppliers
or venders, pricing, quotations, financial information and any other know-how or
information (whether or not constituting a trade secret). “Confidential
Information” does not include, or shall cease to include, any information if, or
when, and to the extent that, it: (i) is or becomes generally available to the
public, other than as a result of a disclosure in breach of this Agreement; (ii)
was available on a non-confidential basis prior to its disclosure by the
Company; (iii) becomes available on a non-confidential basis from a source other
than the Company, provided such source is not bound by a confidentiality
agreement with the Company, or is otherwise not prohibited from transmitting the
information, by a contractual, legal or fiduciary obligation of which Consultant
had prior knowledge or should reasonably have been aware; (iv) is independently
developed and disclosed by others; or (v) is required by a court or other
governmental authority of competent jurisdiction to be disclosed.
 
4.2.           No Disclosure of Confidential Information. Consultant agrees not
to use, disclose, or communicate to any person, firm, or corporation any
Confidential Information of the Company learned by Consultant in the course and
scope of Consultant’s performance of Consultant’s duties hereunder, both during,
and following termination of, the Term.
 
 
SECTION 5
 
RESTRICTIVE COVENANTS
 
5.1.           Non-Solicitation of Customers etc. During the Term and for a
period of three (3) years after the Term, Consultant will refrain from
soliciting, or attempting to solicit, directly or indirectly, consulting work
from customers of the Company with which it became acquainted as a result of
rendering services hereunder for the benefit of any competitor of the Company.
 
5.2.           Non-Solicitation of Employees etc. During the Term and for a
period of three (3) years after the Term, Consultant agrees that Consultant will
not (a) solicit, entice, persuade, or induce any employee or consultant of
Company or an affiliate to leave Company’s or affiliate’s employ or engagement
with the Company or such affiliate, or (b) recruit or hire, or attempt to
recruit or hire, directly or by assisting others, any employee or consultant of
Company or an affiliate. An employee or consultant is deemed such if then
actively engaged or if actively engaged within fix (6) months prior thereto.
 

 
3

--------------------------------------------------------------------------------

 

5.3.           Injunction. Consultant agrees that upon a breach or threatened
breach of the terms of Section 5 by the Consultant, the Company shall be
entitled to enjoin the same and shall not be required to post a bond in
connection therewith.
 
 
SECTION 6
 
TERMINATION OF TERM
 
6.1.           Termination Events. The Term shall terminate upon the earlier of:
(a) the death or disability of Consultant or the employee of Consultant actually
rendering services hereunder, or (b) notice from the Company in the event that
the Consultant is in default of the performance of the duties of the Consultant
as set forth on Attachment 1 or (c) 10 days after notice from Consultant.
 
6.2.           Payments All Consulting Fees will be adjusted upon a termination
before completion of the Consulting Services as set forth in Attachment 1
SECTION 7
 
MISCELLANEOUS
 
7.1.           General. This Agreement, Attachment 1 and a form of stock option
agreement are the entire agreement between the parties and supersede all prior
or contemporaneous agreements related to the subject matter hereof and shall be
modified only in writing executed by the parties.
 
7.2.           Severability.
 
(a)    If any term, covenant, condition, or provision of this Agreement or the
application thereof to any circumstances shall be invalid or unenforceable to
any extent, the remaining terms, covenants, conditions, and provisions of this
Agreement shall not be affected and each remaining term, covenant, condition,
and provision of this Agreement shall be valid and shall be enforceable to the
fullest extent permitted by law. If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only as broad
as is enforceable.
 
(b)    If any court determines that the restrictive covenant contained herein,
or any part thereof, is unenforceable because the duration of such provision, or
the territory covered thereby, such court shall have the power to reduce the
duration or territory of such provisions, and in its reduced form, such
provision shall then be enforceable and shall be enforced.
 
7.3.           Notice. Any notice, demand, consent or other commitment to be
given hereunder shall be deemed given when personally delivered, or when
delivered by recognized overnight carrier, to the parties at the addresses set
forth herein or such other addresses as to which notice is given in accordance
herewith. Notice to Consultant shall be given by the Board of Directors.
 
 
4

--------------------------------------------------------------------------------

 

7.4.           Interpretation, etc. This Agreement shall be deemed to be made
in, and in all respects shall be interpreted, construed and governed by and in
accordance with, the laws of the State of New York, without regard to its
conflicts of law principles. No provision of this Agreement or any related
document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or draft such provision.
In the event of a dispute hereunder, exclusive jurisdiction of the same shall be
with the federal and state courts sitting in the City, County and State of New
York.
 
7.5.           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
7.6.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
7.7.           Assignment. The provisions of this Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Consultant shall not assign, delegate or otherwise transfer any of
Consultant’s rights or obligations under this Agreement without the prior
written consent of the Company.
 
7.8.           Construction.  Each party to this agreement has had the
opportunity to review this agreement with legal counsel.  This Agreement shall
not be construed or interpreted against any party on the basis that such party
drafted or authored a particular provision, parts or the entirely of this
agreement.
 
 
 
[balance of page left blank]
 

 
5

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



 
PLURES TECHNOLOGIES, INC
         
By:  /s/ Glenn Fricano                                     
 
         Glenn Fricano, President
         
DOBRINSKY MANAGEMENT, INC.
         
By:   /s/ Aaron Dobrinsky                
 
          Aaron Dobrinsky, President
     
Address:
     
419 Ogden Avenue
 
Teaneck, NJ 07666


 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

 
ATTACHMENT 1
 
 
Term: 6 months from the date of the Consulting Agreement unless extended by
mutual written agreement
 
Services: assist in the identification of potential  strategic partners,
investors and acquirers, work closely with management concerning interfacing
with the same, including assisting in due diligence, negotiation, contract
formation and closing, on a full time basis
 
Compensation:
 
 
a.
monthly- $15,000 per month in arrears on a twice per month basis ($7,500
payments)  for which Services are provided-  a fraction of a month to be
prorated

 
 
b.
Financing- if, during the term, Consultant identifies a financing party with
whom a closing takes place and such party was not previously a party to
discussions with  management or the board of directors,  the Board of Directors
shall, in  its discretion, appropriately bonus Consultant

 
 
c.
Warrant- a warrant in the form annexed hereto for the purchase of 795,000 shares
of common stock of the Company at $.80 per share, to terminate 18 months after
termination of the term of the consulting agreement. If Services are terminated
due to death or disability of Consultant, the warrant will be prorated and if
Services are terminated for breach as declared by the Board of Directors or
Consultant terminates Consultant’s services without cause, the warrant will be
terminated. If the Company is acquired (merger, sale of assets or sale of stock)
between the date hereof and three months after the termination of the term of
the consulting agreement and the warrant is in effect, Consultant will be paid a
bonus of $300,000.

 
 
 
 
 
7

--------------------------------------------------------------------------------

 
